 



Exhibit 10.68
Executive Severance Plan
Reynolds American Inc.
As Amended and Restated Effective January 1, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  

Article 1.
  Establishment and Term of the Plan     1    

1.1
  Establishment of the Plan     1    

1.2
  Plan Term     1    

1.3
  Change in Control and Plan Term     1    

Article 2.
  Definitions     2    

Article 3.
  Severance Benefits     8    

3.1
  Right to Severance Benefits     8    

3.2
  Qualifying Termination     9    

3.3
  Description of Change in Control Severance Benefits     10    

3.4
  Description of General Severance Benefits     13    

3.5
  Notice of Termination     15    

3.6
  Disability     15    

Article 4.
  Excise Taxes     16    

4.1
  Applicable Provisions if Excise Tax Applies.     16    

Article 5.
  Contractual Rights and Legal Remedies     18    

5.1
  Payment Obligations Absolute     18    

5.2
  Contractual Rights to Benefits     18    

5.3
  Legal Fees and Expenses     18    

Article 6.
  Successors     19    

6.1
  Successors to the Company     19    

6.2
  Assignment by the Executive     19    

Article 7.
  Miscellaneous     19    

7.1
  Employment Status     19    

7.2
  Entire Plan     19    

7.3
  Adoption Procedure for a Participating Company     19    

7.4
  Notices     20    

7.5
  Includable Compensation     20    

7.6
  Tax Withholding     20    

7.7
  Internal Revenue Code Section 409A     20    

7.8
  Severability     20  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  

7.9
  Modification     21    

7.10
  Gender and Number     21    

7.11
  Applicable Law     21  

-ii-



--------------------------------------------------------------------------------



 



Reynolds American Inc.
Executive Severance Plan
Article 1. Establishment and Term of the Plan
     1.1 Establishment of the Plan. Reynolds American Inc. (the “Company”)
hereby amends and restates the severance plan known as the “Reynolds American
Inc. Executive Severance Plan” (the “Plan”) effective as of January 1, 2008. The
Plan was originally effective January 1, 2007. The Plan provides severance
benefits to specified senior executives of the Company and any other entity that
adopts this Plan in accordance with the provisions of Section 7.3 (a
“Participating Company”) upon certain terminations of employment from a
Participating Company.
     The Company considers the establishment and maintenance of a sound
management to be essential to protecting and enhancing the best interests of the
Company and its shareholders. In this connection, the Company recognizes that,
as is the case with many publicly held corporations, the possibilities of a
change in control or a termination of an Executive’s employment by a
Participating Company may arise and that such possibilities, and the uncertainty
and questions which they may raise among management, may result in the departure
or distraction of management personnel to the detriment of the Company and its
shareholders.
     Accordingly, the Board has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
members of the Participating Companies’ management to their assigned duties
without distraction in circumstances arising from the possibility of a Change in
Control of the Company or a termination of an Executive’s employment by a
Participating Company.
     1.2 Plan Term. This Plan commenced on January 1, 2007 and shall continue in
effect until terminated by the Company. The Company may terminate this Plan
entirely or terminate any individual Executive’s participation in the Plan at
any time by: (a) giving all Executives twelve (12) months prior written notice
of Plan termination if terminating the Plan in its entirety; or (b) giving the
affected Executive twelve (12) months prior written notice terminating the
affected Executive’s participation in the Plan. Upon delivery of such notice by
the Company, this Plan, along with all corresponding rights, duties, and
covenants, shall terminate on the date indicated in such notice, which date
shall not be less than twelve (12) months from the date the Executive received
such notice.
     1.3 Change in Control and Plan Term. Notwithstanding Section 1.2, in the
event of a Change in Control during the term of the Plan, the Company may not
terminate the Plan or any individual Executive’s participation in the Plan
during the period beginning on the date of the Change in Control through the
second anniversary of the Change in Control, whereupon the provisions of the
Plan pertaining to Change in Control Severance Benefits shall automatically
terminate. The Company shall cause any successor entity in a Change in Control
to expressly assume the Plan, as further provided in Article 6.

 



--------------------------------------------------------------------------------



 



Article 2. Definitions
     Wherever used in this Plan, the following capitalized terms shall have the
meanings set forth below:

  (a)   “Accounting Firm” means a nationally recognized accounting firm, or
actuarial, benefits or compensation consulting firm (with experience in
performing the calculations regarding the applicability of Section 280G of the
Code and of the tax imposed by Section 4999 of the Code) selected by the
Company.     (b)   “B&W” means Brown & Williamson Tobacco Corporation.     (c)  
“Base Salary” means, at any time, the then regular annual rate of pay which the
Executive is receiving as annual salary, excluding amounts: (i) received under
short-term or long-term incentive or other bonus plans, regardless of whether
the amounts are deferred, or (ii) designated by the Participating Company as
payment toward reimbursement of expenses.     (d)   “BAT” means, collectively,
British American Tobacco, p.l.c., a public limited company incorporated under
the laws of England and Wales, and its affiliates, other than the Participating
Companies.     (e)   “BCA” has the meaning set forth in Section 2(i).     (f)  
“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act.     (g)   “Board” or “Board of Directors” means the Board of Directors of
the Company.     (h)   “Cause” means the occurrence of any one or more of the
following:

  (i)   The Executive’s criminal conduct;     (ii)   The Executive’s deliberate
and continual refusal to perform employment duties on a substantially full-time
basis;     (iii)   The Executive’s deliberate and continual refusal to act in
accordance with any specific lawful instructions of an authorized officer or
employee more senior than the Executive or a majority of the Board of Directors
of the Participating Company; or     (iv)   The Executive’s deliberate
misconduct which could be materially damaging to the Participating Company or
any of its business operations without a reasonable good faith belief by the
Executive that such conduct was in the best interests of the Participating
Company.

2



--------------------------------------------------------------------------------



 



      Notwithstanding the foregoing, a Tier I or Tier II Executive shall not be
deemed to have been terminated for “Cause” hereunder unless and until there
shall have been delivered to the Tier I or Tier II Executive a copy of a
resolution duly adopted by the affirmative vote of not less than two thirds of
the Board then in office at a meeting of the Board called and held for such
purpose (after reasonable notice to the Tier I or Tier II Executive and an
opportunity for the Tier I or Tier II Executive, together with the Tier I or
Tier II Executive’s counsel, to be heard before the Board), finding that, in the
good faith opinion of the Board, the Tier I or Tier II Executive had committed
an act constituting “Cause” as herein defined and specifying the particulars
thereof in detail. Nothing herein will limit the right of the Tier I or Tier II
Executive or his beneficiaries to contest the validity or propriety of any such
determination.

  (i)   “Change in Control” shall occur if any of the following events occur:

  (i)   An individual, corporation, partnership, group, associate, or other
entity or Person, other than any employee benefit plans sponsored by the
Company, is or becomes the Beneficial Owner, directly or indirectly, of thirty
percent (30%) or more of the combined voting power of the Company’s outstanding
securities ordinarily having the right to vote at elections of directors;
provided, however, that the acquisition of Company securities by BAT pursuant to
the Business Combination Agreement, dated as of October 27, 2003, between RJR
and B&W, as thereafter amended (the “BCA”), or as expressly permitted by the
Governance Agreement, dated as of July 30, 2004, among British American Tobacco,
p.l.c., B&W, and the Company (the “Governance Agreement”), shall not be
considered a Change in Control for purposes of this subsection (i);     (ii)  
Individuals who constitute the Board (or who have been designated as directors
in accordance with Section 1.09 of the BCA) on July 30, 2004 (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any individual becoming a director subsequent to such date whose election,
or nomination for election by the Company’s shareholders, was: (A) approved by a
vote of at least three-quarters (3/4) of the directors comprising the Incumbent
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such individual is named as a nominee of the Company for
director); or (B) made in accordance with Section 2.01 of the Governance
Agreement, but excluding for this purpose any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-2(c) of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation,
partnership, group, associate, or other entity or Person other than the
Company’s Board, shall be, for purposes of this paragraph (ii), considered as
though such person were a member of the Incumbent Board; or

3



--------------------------------------------------------------------------------



 



  (iii)   The approval by the shareholders of the Company of a plan or agreement
providing: (A) for a merger or consolidation of the Company other than with a
wholly owned Subsidiary and other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent, either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; or (B) for a sale, exchange, or other disposition of all or
substantially all of the assets of the Company, other than any such transaction
where the transferee of all or substantially all of the assets of the Company is
a wholly owned Subsidiary or an entity more than fifty percent (50%) of the
combined voting power of the voting securities of which is represented by voting
securities of the Company outstanding immediately prior to the transaction
(either remaining outstanding or by being converted into voting securities of
the transferee entity). If any of the events enumerated in this paragraph
(iii) occur, the Board shall determine the effective date of the Change in
Control resulting there from for purposes of this Plan.

  (j)   “Change in Control Good Reason” means the occurrence after a Change in
Control of any one (1) or more of the following:

  (i)   A material reduction of the Tier I or Tier II Executive’s authorities,
duties, or responsibilities as an executive and/or officer of a Participating
Company from those in effect as of ninety (90) calendar days prior to the Change
in Control, other than an insubstantial or inadvertent reduction that is
remedied by the Participating Company promptly after receipt of notice thereof
given by the Tier I or Tier II Executive; provided, however, that any reduction
in the foregoing resulting merely from the acquisition of the Participating
Company and its existence as a subsidiary or division of another entity, such as
a change in reporting relationship or title, shall not be sufficient to
constitute a Change in Control Good Reason;     (ii)   A Participating Company’s
requiring a Tier I or Tier II Executive to be based at a location that exceeds
the minimum distance under Section 217(c) of the Code (for purposes of a moving
expense deduction), from the location of the Tier I or Tier II Executive’s
principal job location or office immediately prior to the Change in Control;
except for required travel on the Participating Company’s business to an extent
substantially consistent with the Tier I or Tier II Executive’s then present
business travel obligations;     (iii)   A reduction by a Participating Company
in excess of twenty percent (20%) of the aggregate value of (A) a Tier I or Tier
II Executive’s Base Salary and target annual bonus amount (both as in effect on
the date of the Change in Control) and (B) the long-term incentive opportunities
provided

4



--------------------------------------------------------------------------------



 



      to a Tier I or Tier II Executive (as compared to the value of aggregate
long-term incentive opportunities provided as of the date of the Change in
Control), except for across-the-board reductions generally applicable to all
Tier I or Tier II Executives;     (iv)   A reduction by a Participating Company
in aggregate employee benefits provided to a Tier I or Tier II Executive as
compared to the value of aggregate employee benefits provided as of the date of
the Change in Control, except for across-the-board reductions generally
applicable to all Tier I or Tier II Executives;     (v)   The failure of the
Company to obtain a satisfactory agreement from any successor to the Company to
assume and agree to perform the Company’s obligations under this Plan, as
contemplated in Article 6 herein; and     (vi)   A material breach of this Plan
by a Participating Company which is not remedied by the Participating Company
within ten (10) business days of receipt of written notice of such breach
delivered by a Tier I or Tier II Executive to the Participating Company.

      Notwithstanding the foregoing, Change in Control Good Reason shall cease
to exist for an event on the ninetieth (90th) day following the later of its
occurrence or a Tier I or Tier II Executive’s knowledge thereof, unless the Tier
I or Tier II Executive has given a Participating Company written notice thereof
prior to such date. Unless a Tier I or Tier II Executive becomes Disabled, a
Tier I or Tier II Executive’s right to terminate employment for a Change in
Control Good Reason shall not be affected by the Tier I or Tier II Executive’s
incapacity due to physical or mental illness. A Tier I or Tier II Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting a Change in Control Good Reason
herein. Notwithstanding anything in this Plan to the contrary, a Tier III
Executive shall have no right to terminate employment for a Change in Control
Good Reason.     (k)   “Change in Control Severance Benefits” mean the severance
benefits as provided in Section 3.3(a) through 3.3(k).     (l)   “CIP” has the
meaning set forth in Section 3.3(h).     (m)   “Code” means the U.S. Internal
Revenue Code of 1986, as amended from time to time, and the regulations
promulgated thereunder.     (n)   “Committee” means the Compensation Committee
of the Board of Directors, or another committee of Board members appointed by
the Board to administer this Plan.     (o)   “Company” means Reynolds American
Inc., a North Carolina corporation, and any successor thereto as provided in
Article 6.

5



--------------------------------------------------------------------------------



 



  (p)   “Disability” or “Disabled” shall have the meaning ascribed to such term
in the Company’s governing long-term disability plan, or if no such plan exists,
at the discretion of the Board.     (q)   “Effective Date” means January 1,
2008. The Plan was originally effective January 1, 2007.     (r)   “Effective
Date of Termination” means the date on which a Qualifying Termination occurs, as
provided in Section 3.2, which triggers the payment of Severance Benefits, or
such other date upon which the Executive’s employment with a Participating
Company terminates for reasons other than a Qualifying Termination.     (s)  
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.     (t)   “Excise Tax” means, collectively, (i) the tax imposed by
Section 4999 of the Code by reason of being “contingent on a change in ownership
or control” of the Company, within the meaning of Section 280G of the Code, or
(ii) any similar tax imposed by state or local law, or (iii) any interest or
penalties with respect to any excise tax described in clause (i) or (ii).    
(u)   “Executive” means a Tier I, Tier II or Tier III Executive who is initially
hired or rehired by a Participating Company on or after January 1, 2007 or who
was hired before that date and is not a party to an effective agreement with a
Participating Company providing for severance benefits.     (v)   “General
Severance Benefits” mean the severance benefits as provided in Section 3.4(a)
through 3.4(k).     (w)   “General Good Reason” means a reduction by a
Participating Company in excess of twenty percent (20%) of the aggregate value
of (A) the Executive’s Base Salary and target annual bonus amount (both as in
effect on the date the Executive first becomes covered by the Plan) and (B) the
long-term incentive opportunities provided to the Executive (as compared to the
value of aggregate long-term incentive opportunities provided as of the date the
Executive first becomes covered by the Plan), except for across-the-board
reductions generally applicable to all Executives. Notwithstanding the
foregoing, General Good Reason shall cease to exist for an event on the
ninetieth (90th) day following the later of its occurrence or the Executive’s
knowledge thereof, unless the Executive has given a Participating Company
written notice thereof prior to such date. Unless the Executive becomes
Disabled, the Executive’s right to terminate employment for a General Good
Reason shall not be affected by the Executive’s incapacity due to physical or
mental illness. The Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any circumstance constituting
a General Good Reason herein.     (x)   “Governance Agreement” has the meaning
set forth in Section 2(i).

6



--------------------------------------------------------------------------------



 



  (y)   “Gross-Up Payment” has the meaning set forth in Section 4.1.     (z)  
“Incumbent Board” has the meaning set forth in Section 2(i).     (aa)  
“Insurance Adjustment Payment” has the meaning set forth in Section 3.3(f).    
(bb)   “Notice of Termination” means a written notice which shall indicate the
specific termination provision in this Plan relied upon, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.    
(cc)   “Participating Company” or “Participating Companies” means the Company
and/or any other entity that adopts this Plan in accordance with the provisions
of Section 7.3. “Participating Company” includes any successor(s) to a
Participating Company, whether by merger, consolidation or otherwise. All
Participating Companies are listed on Appendix C.     (dd)   “Payment” has the
meaning set forth in Section 4.1.     (ee)   “Payment Date” has the meaning set
forth in Section 3.1(c)(i).     (ff)   “Person” shall have the meaning ascribed
to such term in Section 3(a)(9) of the Exchange Act and used in Sections 13(d)
and 14(d) thereof, including a “group” as defined in Section 13(d).     (gg)  
“Plan” means this Reynolds American Inc. Executive Severance Plan.     (hh)  
“Qualifying Termination” means any of the events described in Section 3.2, the
occurrence of which triggers the payment of Severance Benefits.     (ii)   “RJR”
means R.J. Reynolds Tobacco Holdings, Inc.     (jj)   “Separation from Service”
has the meaning set forth in Section 3.2.     (kk)   “Severance Benefits” means
the payout of Change in Control or General (as appropriate) Severance
compensation as provided in Article 3.     (ll)   “Subsidiary” means any
corporation or other entity in which the Company has a significant equity or
other interest as determined by the Committee.     (mm)   “Tier I Executive”
means the Chief Executive Officer of the Company.     (nn)   “Tier II Executive”
means an individual employed by a Participating Company at job level eleven
(11) through fourteen (14), inclusive (within the meaning of the Company’s
payroll structure).     (oo)   “Tier III Executive” means an individual employed
by a Participating Company at job level ten (10) (within the meaning of the
Company’s payroll structure).

7



--------------------------------------------------------------------------------



 



Article 3. Severance Benefits
     3.1 Right to Severance Benefits.

  (a)   Change in Control Severance Benefits. The Executive shall be entitled to
receive from the Company Change in Control Severance Benefits, as described in
Section 3.3, if a Qualifying Termination of the Executive’s employment as
described in Section 3.2(a) or 3.2(b) has occurred.     (b)   General Severance
Benefits. The Executive shall be entitled to receive from the Company General
Severance Benefits, as described in Section 3.4, if a Qualifying Termination of
the Executive’s employment as described in Section 3.2(c) has occurred.     (c)
  Severance Payment Schedule.

  (i)   The Severance Benefits described in Sections 3.3(a), 3.3(h), 3.3(j),
3.4(a), 3.4(h) and 3.4(j) shall be paid in cash to the Executive in a single
lump sum on the last day of the month after the sixtieth (60th) calendar day
following the date of the Executive’s Qualifying Termination (the “Payment
Date”).     (ii)   The Severance Benefits described in Sections 3.3(c), 3.3(e),
3.4(c) and 3.4(e) shall be paid in cash to the Executive in a single lump sum at
the applicable time provided in the annual bonus plan then in effect.     (iii)
  The Severance Benefits described in Section 3.3(d) shall be paid out in cash
in equal monthly installments (or more frequent installments as determined by
the Company) over a period of: (i) thirty-six (36) months for Tier I Executives,
(ii) twenty-four (24) months for Tier II Executives or (iii) eighteen
(18) months for Tier III Executives, commencing on the Payment Date. In
addition, the Severance Benefits described in Section 3.3(b) shall be paid in
cash to the Executive in a single lump sum with the last payment described in
the immediately preceding sentence.     (iv)   The Severance Benefits described
in Section 3.4(d) shall be paid out in cash in equal monthly installments (or
more frequent installments as determined by the Company) over a period of:
(i) thirty (30) months for Tier I Executives or (ii) eighteen (18) months for
Tier II or Tier III Executives, commencing on the Payment Date. In addition, the
Severance Benefits described in Section 3.4(b) shall be paid in cash to the
Executive in a single lump sum with the last payment described in the
immediately preceding sentence.     (v)   Notwithstanding anything in this Plan
to the contrary, in the event that the Executive is deemed to be a “specified
employee” on the date of the Qualifying Termination, determined pursuant to
procedures adopted by the Company in compliance with Code Section 409A, and if
any portion

8



--------------------------------------------------------------------------------



 



      of the payments or benefits to be received by the Executive upon
separation from service would constitute a “deferral of compensation” subject to
Code Section 409A, then to the extent necessary to comply with Code
Section 409A, amounts that would otherwise be payable pursuant to this Plan
during the six (6) month period immediately following the date of the
Executive’s Qualifying Termination and benefits that would otherwise be provided
pursuant to this Plan during the six (6) month period immediately following the
date of the Executive’s Qualifying Termination will instead be paid or made
available on the earlier of (i) within ten (10) days following the first
business day of the seventh month after the date of the Executive’s Qualifying
Termination, provided that the Executive shall not have the right to designate
the payment date; or (ii) the Executive’s death.

  (d)   No Severance Benefits. The Executive shall not be entitled to receive
Severance Benefits if the Executive’s employment with a Participating Company
ends for reasons other than a Qualifying Termination.     (e)   General Release
and Restrictive Covenant Agreement. As a condition to receiving Severance
Benefits under either Section 3.3 or 3.4, the Executive shall, prior to the 60th
day following the date of the Executive’s Qualifying Termination, be obligated
to execute (i) a general release of claims in favor of the Company, its current
and former subsidiaries, affiliates and shareholders, and the current and former
directors, officers, employees, and agents thereof in substantially the form
attached hereto as Appendix A, and any period for revocation will have expired
and (ii) a Reynolds American Non-Competition, Non-Disclosure of Confidential
Information, and Commitment to Provide Assistance Agreement in substantially the
form attached hereto as Appendix B (a “Non-Competition Agreement”) or, with
respect to an Executive who has previously executed a Non-Competition Agreement,
a written affirmation of the Executive’s obligations thereunder.     (f)   No
Duplication of Severance Benefits. If the Executive becomes entitled to Change
in Control Severance Benefits, the benefits provided for under Section 3.3 shall
be in lieu of the benefits provided to the Executive under Section 3.4.
Similarly, except following a Qualifying Termination described in
Section 3.2(b), if the Executive becomes entitled to General Severance Benefits,
the Severance Benefits provided under Section 3.4 shall be in lieu of the
benefits provided to the Executive under Section 3.3.

     3.2 Qualifying Termination. The occurrence of any one or more of the
following events (a “Qualifying Termination”) shall trigger the payment of
Severance Benefits to the Executive, as such benefits are described under
Sections 3.3 and 3.4:

  (a)   Within twenty-four (24) calendar months following a Change in Control,
the Executive incurs a Separation from Service other than:

  (i)   By a Participating Company for Cause; or

9



--------------------------------------------------------------------------------



 



  (ii)   By reason of death of Disability; or     (iii)   By the Tier I or Tier
II Executive without Change in Control Good Reason.

  (b)   Within twelve (12) calendar months prior to a Change in Control, the
Executive incurs a Separation from Service by a Participating Company without
Cause if such Separation from Service occurs at the request of any party
involved in the Change in Control transaction; in such event, the date of the
Qualifying Termination shall be deemed to be the date of the Change in Control.
    (c)   At any time other than as described in Section 3.2(a) or 3.2(b), the
Executive incurs a Separation from Service other than:

  (i)   By a Participating Company for Cause; or     (ii)   By reason of death
of Disability; or     (iii)   By the Executive without General Good Reason.

     A “Separation from Service” shall be deemed to have occurred on the date on
which the level of bona fide services reasonably anticipated to be performed by
the Executive is forty-five percent (45%) or less of the average level of bona
fide services performed by such Executive during the immediately preceding
thirty-six (36) month period (or the full period of services if the Executive
has been providing services for less than thirty-six (36) months).
     3.3 Description of Change in Control Severance Benefits. In the event that
the Executive becomes entitled to receive Change in Control Severance Benefits,
as provided in Sections 3.1(a), 3.2(a), and 3.2(b), the Company shall pay to the
Executive and provide the Executive with the following:

  (a)   An amount equal to the Executive’s unpaid Base Salary, unreimbursed
business expenses, and all other items earned by and owed to the Executive
through and including the date of the Qualifying Termination. Such payment shall
constitute full satisfaction for these amounts owed to the Executive.     (b)  
An amount equal to the unpaid, accrued vacation pay owed to the Executive
through and including the date of the Qualifying Termination. Such payment shall
constitute full satisfaction for this amount owed to the Executive, and in no
event shall the Executive accrue additional vacation time after the date of the
Executive’s Qualifying Termination.     (c)   Any amount payable to the
Executive under the annual bonus plan then in effect in respect of the most
recently completed fiscal year, to the extent not theretofore paid. Such payment
shall constitute full satisfaction for these amounts owed to the Executive.

10



--------------------------------------------------------------------------------



 



  (d)   An amount equal to: (i) three (3) for Tier I Executives, (ii) two
(2) for Tier II Executives or (iii) one and one-half (11/2) for Tier III
Executives times the sum of: (A) the Executive’s annual rate of Base Salary in
effect upon the date of the Qualifying Termination or, if greater, by the
Executive’s annual rate of Base Salary in effect immediately prior to the
occurrence of the Change in Control plus (B) the Executive’s then current target
bonus opportunity established under the annual bonus plan in effect for the
bonus plan year in which the date of the Executive’s Qualifying Termination
occurs or, if greater, the Executive’s target bonus opportunity in effect prior
to the occurrence of the Change in Control.     (e)   An amount equal to the
annual bonus the Executive would have earned under the annual bonus plan for the
plan year in which the Qualifying Termination occurs, determined based on the
actual performance achieved under such annual bonus plan for such plan year,
adjusted on a pro rata basis based on the number of months the Executive was
actually employed during such plan year (full credit is given for partial months
of employment). Such payment shall constitute full satisfaction for these
amounts owed to the Executive.     (f)   Subject to the following paragraph, the
Company shall provide, at the same cost structure as active employees,
continuation of the coverage of the Executive (and the Executive’s eligible
dependents) under the Company’s medical, life, dental and vision insurance
benefit plans for: (1) thirty-six (36) months for Tier I Executives, (2)
twenty-four (24) months for Tier II Executives or (3) eighteen (18) months for
Tier III Executives, from the date of the Qualifying Termination; provided,
however, that following the date of the Qualifying Termination the Executive
will be covered by the fully insured medical, dental and vision plans maintained
by the Company. The Executive’s required payments, if any, towards the cost for
such continuation coverage shall be made on an after-tax basis. The applicable
COBRA medical insurance benefit continuation period shall begin at the end of
the period of continued medical insurance coverage described in the preceding
sentence.         If the Executive becomes covered under the medical, dental
and/or vision insurance coverage of a subsequent employer that does not contain
any exclusion or limitation with respect to any preexisting condition of the
Executive or the Executive’s eligible dependents, this medical, dental and/or
vision insurance benefit coverage by the Company shall be discontinued prior to
the end of the applicable benefit continuation period.         In the event that
any medical, life, dental and/or vision insurance benefit plan coverage provided
under this Section 3.3(f) is subject to federal, state, or local income or
employment taxes, the Company shall provide the Executive with an additional
payment (the “Insurance Adjustment Payment”) in the amount necessary such that
after payment by the Executive of all such taxes (calculated after assuming the
Executive pays such taxes for the year in which the payment or benefit occurs at
the highest marginal tax rate applicable), including the taxes imposed on the
additional payments, the Executive effectively received coverage

11



--------------------------------------------------------------------------------



 



      on a tax-free basis. Such Insurance Adjustment Payment shall be made no
later than December 31 of the year following the year in which the Executive
incurs the tax.     (g)   If the Executive is eligible to participate in a
Participating Company’s defined benefit pension plan as of the date of the
Executive’s Qualifying Termination, the Participating Company shall provide the
Executive with an additional pension benefit determined as if the Executive’s
employment with the Participating Company had continued for an additional:
(i) three (3) years for Tier I Executives, (ii) two (2) years for Tier II
Executives or (iii) one and one-half (11/2) years for Tier III Executives, and
calculated as if the Executive’s relevant base pay and target bonus for such
additional period is at the same level as on the date of the Qualifying
Termination, which benefit shall be provided under and paid pursuant to the
Participating Company’s qualified retirement plans to the extent permitted
thereunder or under a nonqualified plan established and maintained by the
Participating Company or an affiliated company.     (h)   An amount equal to the
matching contributions and/or retirement enhancement contributions, if any, that
would be contributed by the Participating Company on the Executive’s behalf
under the Participating Company’s qualified defined contribution plan (the
“CIP”) and nonqualified defined contribution benefit plans assuming that (i) the
Executive had continued to be employed as an active participant in the CIP for
an additional: (A) three (3) years for Tier I Executives, (B) two (2) years for
Tier II Executives or (C) one and one-half (11/2) years for Tier III Executives
following the date of the Qualifying Termination, (ii) the Executive’s pay was
equal to the amount determined in Section 3.3(d) above and (iii) the Executive
contributed in an amount that would have provided for the maximum matching
contributions during such additional period (without regard to any amendment to
the CIP made subsequent to the date of the Qualifying Termination which modifies
the matching contributions and/or retirement enhancement contributions
thereunder).     (i)   If the Executive is eligible for retiree health and life
insurance coverage on the date of the Executive’s Qualifying Termination, a
Participating Company shall provide the Executive with additional age and
service credit towards eligibility for retiree health and life insurance
coverage determined as if the Executive’s employment with the Participating
Company had continued for an additional: (i) three (3) years for Tier I
Executives, (ii) two (2) years for Tier II Executives or (iii) one and one-half
(11/2) years for Tier III Executives following the date of the Qualifying
Termination.     (j)   If the Executive is eligible to participate in the
Company’s MedSave Plan on the date of the Qualifying Termination, an amount
equal to the contributions that would have been credited as Company
contributions to the Executive’s notional account under the MedSave Plan
assuming that (i) the Executive had continued to be employed as an active
participant in the MedSave Plan for an additional: (A) three (3) years for Tier
I Executives, (B) two (2) years for Tier II Executives or

12



--------------------------------------------------------------------------------



 



      (C) one and one-half (11/2) years for Tier III Executives following the
date of the Qualifying Termination and (ii) the Company had credited the
Executive’s notional account thereunder with the maximum amount of matching
contributions each year during such additional period.     (k)   If the
Executive actively participates in any of the Company’s voluntary, employee
pay-all plans or programs on the date of the Executive’s Qualifying Termination,
the Executive may continue to participate in such plan or program, pursuant to
the terms and conditions set forth therein, for an additional: (i) three
(3) years for Tier I Executives, (ii) two (2) years for Tier II Executives or
(iii) one and one-half (11/2) years for Tier III Executives following the date
of the Qualifying Termination.

     3.4 Description of General Severance Benefits. In the event that the
Executive becomes entitled to receive General Severance Benefits, as provided in
Sections 3.1(b) and 3.2(c), the Company shall pay to the Executive and provide
the Executive with the following:

  (a)   An amount equal to the Executive’s unpaid Base Salary, unreimbursed
business expenses, and all other items earned by and owed to the Executive
through and including the date of the Qualifying Termination. Such payment shall
constitute full satisfaction for these amounts owed to the Executive.     (b)  
An amount equal to the unpaid, accrued vacation pay owed to the Executive
through and including the date of the Qualifying Termination. Such payment shall
constitute full satisfaction for this amount owed to the Executive, and in no
event shall the Executive accrue additional vacation time after the date of the
Executive’s Qualifying Termination.     (c)   Any amount payable to the
Executive under the annual bonus plan then in effect in respect of the most
recently completed fiscal year, to the extent not theretofore paid. Such payment
shall constitute full satisfaction for these amounts owed to the Executive.    
(d)   An amount equal to: (i) two and one-half (21/2) for Tier I Executives, or
(ii) one and one-half (11/2) for Tier II and III Executives, times the sum of:
(A) the Executive’s annual rate of Base Salary in effect upon the date of the
Qualifying Termination plus (B) the Executive’s then current target bonus
opportunity established under the annual bonus plan in effect for the bonus plan
year in which the date of the Executive’s Qualifying Termination occurs.     (e)
  An amount equal to the annual bonus the Executive would have earned under the
annual bonus plan for the plan year in which the Qualifying Termination occurs,
determined based on the actual performance achieved under such annual bonus plan
for such plan year, adjusted on a pro rata basis based on the number of months
the Executive was actually employed during such plan year (full credit is given
for partial months of employment). Such payment shall constitute full
satisfaction for these amounts owed to the Executive.

13



--------------------------------------------------------------------------------



 



  (f)   Subject to the following paragraph, the Company shall provide, at the
same cost structure as active employees, continuation of the coverage of the
Executive (and the Executive’s eligible dependents) under the Company’s medical,
life, dental and vision insurance benefit plans for: (1) thirty (30) months for
Tier I Executives, or (2) eighteen (18) months for Tier II and III Executives,
from the date of the Qualifying Termination; provided, however, that following
the date of the Qualifying Termination the Executive will be covered by the
fully insured medical, dental and vision plans maintained by the Company. The
Executive’s required payments, if any, towards the cost for such continuation
coverage shall be made on an after-tax basis. The applicable COBRA medical
insurance benefit continuation period shall begin at the end of the period of
continued medical insurance coverage described in the preceding sentence.      
  If the Executive becomes covered under the medical, dental and/or vision
insurance coverage of a subsequent employer that does not contain any exclusion
or limitation with respect to any preexisting condition of the Executive or the
Executive’s eligible dependents, this medical, dental and/or vision insurance
benefit coverage by the Company shall be discontinued prior to the end of the
applicable benefit continuation period.         In the event that any medical,
life, dental and/or vision insurance benefit plan coverage provided under this
Section 3.4(f) is subject to federal, state, or local income or employment
taxes, the Company shall provide the Executive with an Insurance Adjustment
Payment in the amount necessary such that after payment by the Executive of all
such taxes (calculated after assuming the Executive pays such taxes for the year
in which the payment or benefit occurs at the highest marginal tax rate
applicable), including the taxes imposed on the additional payments, the
Executive effectively received coverage on a tax-free basis. Such Insurance
Adjustment Payment shall be made no later than December 31 of the year following
the year in which the Executive incurs the tax.     (g)   If the Executive is
eligible to participate in a Participating Company’s defined benefit pension
plan as of the date of the Executive’s Qualifying Termination, the Participating
Company shall provide the Executive with an additional pension benefit
determined as if the Executive’s employment with the Participating Company had
continued for an additional: (i) thirty (30) months for Tier I Executives, or
(ii) eighteen (18) months for Tier II and III Executives, and calculated as if
the Executive’s relevant base pay and target bonus for such additional period is
at the same level as on the date of the Qualifying Termination, which benefit
shall be provided under and paid pursuant to the Participating Company’s
qualified retirement plans to the extent permitted thereunder or under a
nonqualified plan established and maintained by the Participating Company or an
affiliated company.     (h)   An amount equal to the matching contributions
and/or retirement enhancement contributions, if any, that would be contributed
by the Participating Company on the Executive’s behalf under the CIP and the
Participating Company’s

14



--------------------------------------------------------------------------------



 



      nonqualified defined contribution benefit plans assuming that (i) the
Executive had continued to be employed as an active participant in the CIP for
an additional: (A) thirty (30) months for Tier I Executives, or (B) eighteen
(18) months for Tier II and III Executives following the date of the Qualifying
Termination, (ii) the Executive’s pay was equal to the amount determined in
Section 3.4(d) above and (iii) the Executive contributed in an amount that would
have provided for the maximum matching contributions during such additional
period (without regard to any amendment to the CIP made subsequent to the date
of the Qualifying Termination which modifies the matching contributions and/or
retirement enhancement contributions thereunder).     (i)   If the Executive is
eligible for retiree health and life insurance coverage on the date of the
Executive’s Qualifying Termination, a Participating Company shall provide the
Executive with additional age and service credit towards eligibility for retiree
health and life insurance coverage determined as if the Executive’s employment
with the Participating Company had continued for an additional: (i) thirty
(30) months for Tier I Executives or (ii) eighteen (18) months for Tier II and
III Executives, following the date of the Qualifying Termination.     (j)   If
the Executive is eligible to participate in the Company’s MedSave Plan on the
date of the Qualifying Termination, an amount equal to the contributions that
would have been credited as Company contributions to the Executive’s notional
account under the MedSave Plan assuming that (i) the Executive had continued to
be employed as an active participant in the MedSave Plan for an additional:
(A) thirty (30) months for Tier I Executives, or (B) eighteen (18) months for
Tier II and III Executives following the date of the Qualifying Termination and
(ii) the Company had credited the Executive’s notional account thereunder with
the maximum amount of matching contributions each year during such additional
period.     (k)   If the Executive actively participates in any of the Company’s
voluntary, employee pay-all plans or programs on the date of the Executive’s
Qualifying Termination, the Executive may continue to participate in such plan
or program pursuant to the terms and conditions set forth therein, for an
additional: (i) thirty (30) months for Tier I Executives, or (ii) eighteen
(18) months for Tier II and III Executives following the date of the Qualifying
Termination.

     3.5 Notice of Termination. Any termination of the Executive’s employment by
a Participating Company or by the Executive shall be communicated by Notice of
Termination to the other party.
     3.6 Disability. Notwithstanding any provision of the Plan to the contrary,
if an Executive becomes Disabled after the date of the Executive’s Qualifying
Termination, such Executive shall not be entitled to benefits under any
short-term or long-term disability plan of a Participating Company.

15



--------------------------------------------------------------------------------



 



Article 4. Excise Taxes.
     4.1 Applicable Provisions if Excise Tax Applies.

  (a)   Anything in the Plan to the contrary notwithstanding, if it is
determined (as hereafter provided) that any payment or distribution by or on
behalf of a Participating Company to or for the benefit of a Tier I or Tier II
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of the Plan or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement, including without limitation
any stock option, stock appreciation right or similar right, or the lapse or
termination of any restriction on or the vesting or exercisability of any of the
foregoing (in the aggregate, the “Payment”), would be subject to the Excise Tax,
the Participating Company shall pay an additional amount (the “Gross-Up
Payment”) such that, after payment by the Tier I or Tier II Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Gross-Up Payment, the Tier I or Tier
II Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payment; provided, however, that the Participating Company
shall only be required to pay the Gross-Up Payment if the Tier I or Tier II
Executive receives total “Parachute Payments” within the meaning of Section 280G
of the Code (without consideration of the Gross-Up Payment) that exceed one
hundred and ten percent (110%) of the amount that the Tier I and Tier II
Executive would be entitled to receive without being subject to the Excise Tax.
Such Gross-Up Payment shall be made no later than December 31 of the year
following the year in which the Tier I or Tier II Executive incurs the Excise
Tax. Any expenses, including interest and penalties assessed on the Excise Tax
described in this Section 4.1 resulting from the Company’s actions, incurred by
a Tier I or Tier II Executive shall be reimbursed promptly after the Tier I or
Tier II Executive submits evidence of the incurrence of such expenses, which
reimbursement in no event will be later than December 31 of the year following
the year in which the Tier I or Tier II Executive incurs the expense, provided
that in no event will the amount of expenses eligible for reimbursement in one
year affect the amount of expenses to be reimbursed, or in-kind benefits to be
provided, in any other taxable year.     (b)   In the event that the Tier I and
Tier II Executive is not entitled to receive a Gross-Up Payment, the Tier I and
Tier II Executive shall be entitled to receive the Payment to which the Tier I
and Tier II Executive is otherwise entitled to, unless reducing such Payment
would result in an increase in the after-tax benefit to the Tier I and Tier II
Executive (taking into account any Excise Tax, and any applicable federal, state
and local income taxes). If reducing such Payment would result in an increase in
the after-tax benefit to the Tier I and Tier II Executive, then the Payment
shall be reduced to the minimum extent necessary so that no portion of any such
Payment is subject to the Excise Tax. The fact that a Tier I or Tier II
Executive’s right to a Payment may be reduced by reason of the limitations
contained in this Section 4.1 shall not of itself limit or otherwise affect any
other rights of the Tier I or Tier II Executive other than under the Plan. In
the event

16



--------------------------------------------------------------------------------



 



      that a Payment intended to be provided under the Plan is required to be
reduced pursuant to this Section 4.1, the payment required by Section 3.3(d)
will be so reduced.     (c)   All determinations required to be made under this
Section 4.1, including whether an Excise Tax is payable by a Tier I or Tier II
Executive and the amount of such Excise Tax, shall be made by the Accounting
Firm. The Participating Company shall direct the Accounting Firm to submit its
determination and detailed supporting calculations to the relevant Participating
Company and the Tier I or Tier II Executive within fifteen (15) calendar days
after the date of the Tier I or Tier II Executive’s termination, if applicable,
and any other such time or times as may be requested by such Participating
Company or the Tier I or Tier II Executive. If the Accounting Firm determines
that no Excise Tax is payable by the Tier I or Tier II Executive, it shall, at
the same time as it makes such determination, furnish the Tier I or Tier II
Executive with an opinion that the Tier I or Tier II Executive has substantial
authority not to report any Excise Tax on the Tier I or Tier II Executive’s
federal, state, local income or other tax return.     (d)   The Participating
Company and the Tier I or Tier II Executive shall each provide the Accounting
Firm access to and copies of any books, records and documents in the possession
of the Participating Company or the Tier I or Tier II Executive, as the case may
be, reasonably requested by the Accounting Firm, and otherwise cooperate with
the Accounting Firm in connection with the preparation and issuance of the
determination contemplated by Section 4.1(c). Any reasonable determination by
the Accounting Firm of the type contemplated by Section 4.1(c) (and supported by
the calculations done by the Accounting Firm) shall be binding upon such
Participating Company and the Tier I or Tier II Executive.     (e)   The
federal, state and local income or other tax returns filed by the Tier I or Tier
II Executive shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax, if any,
payable by the Tier I or Tier II Executive. The Tier I or Tier II Executive
shall make proper payment of the amount of any Excise Tax, and upon request,
provide to the Participating Company true and correct copies (with any
amendments) of the Tier I or Tier II Executive’s federal income tax return as
filed with the Internal Revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Participating Company, evidencing
such filing and payment.     (f)   The Participating Company will pay the fees
and expenses of the Accounting Firm for its services in connection with the
determinations and calculations contemplated by Section 4.1(c) and
Section 4.1(e). If such fees and expenses are initially paid by the Tier I or
Tier II Executive, the Participating Company shall reimburse the Tier I or Tier
II Executive the full amount of such fees and expenses within ten (10) business
days after receipt from the Tier I or Tier II Executive of reasonable evidence
of payment; provided, however, that any such reimbursements shall be made no
later than December 31 of the year following

17



--------------------------------------------------------------------------------



 



      the year in which the Tier I or Tier II Executive incurs the fees and
expenses. In no event will the amount of expenses eligible for reimbursement in
one year affect the amount of expenses to be reimbursed, or in-kind benefits to
be provided, in any other taxable year.

Article 5. Contractual Rights and Legal Remedies
     5.1 Payment Obligations Absolute. A Participating Company’s obligation to
make the payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances, including,
without limitation, any offset, counterclaim, recoupment, defense, or other
right which the Participating Company may have against the Executive or anyone
else. All amounts payable by a Participating Company hereunder shall be paid
without notice or demand.
     The Executive shall not be obligated to seek other employment in mitigation
of the amounts payable or arrangements made under any provision of this Plan,
and the obtaining of any such other employment shall in no event effect any
reduction of a Participating Company’s obligations to make the payments and
arrangements required to be made under this Plan, except to the extent provided
in Section 3.3(f) and 3.4(f) herein.
     5.2 Contractual Rights to Benefits. This Plan establishes and vests in the
Executive a contractual right to the benefits to which he is entitled hereunder.
However, nothing herein contained shall require or be deemed to require, or
prohibit or be deemed to prohibit, a Participating Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.
     5.3 Legal Fees and Expenses. A Participating Company shall pay all
reasonable legal fees, costs of litigation, prejudgment interest, and other
expenses which are incurred in good faith by a Tier I or Tier II Executive as a
result of the Participating Company’s refusal to provide the Change in Control
Severance Benefits to which the Tier I or Tier II Executive becomes entitled
under this Plan, or as a result of the Participating Company’s (or any third
party’s) contesting the validity, enforceability, or interpretation of the Plan
with respect to the Change in Control Severance Benefits, or as a result of any
conflict between the parties pertaining to the Change in Control Severance
Benefits under this Plan; provided, however, that if the court determines that a
Tier I or Tier II Executive’s claims were arbitrary and capricious, the
Participating Company shall have no obligation hereunder. If such fees and
expenses are initially paid by the Tier I or Tier II Executive, subject to
Section 3.1(c)(v), the Participating Company shall reimburse the Tier I or Tier
II Executive the full amount of such fees and expenses after receipt from the
Tier I or Tier II Executive of reasonable evidence of payment; provided,
however, that any such reimbursements shall be made no later than December 31 of
the year following the year in the which the Tier I or Tier II Executive incurs
the fees and expenses. In no event will the amount of expenses eligible for
reimbursement in one year affect the amount of expenses to be reimbursed, or
in-kind benefits to be provided, in any other taxable year.

18



--------------------------------------------------------------------------------



 



Article 6. Successors
     6.1 Successors to the Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) of all or a
significant portion of the assets of the Company by agreement, to expressly
assume and agree to perform this Plan in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. Regardless of whether such agreement is executed, this Plan shall be
binding upon any successor in accordance with the operation of law and such
successor shall be deemed “the Company” for purposes of this Plan.
     6.2 Assignment by the Executive. This Plan shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to him
hereunder had he continued to live, all such amounts, unless otherwise provided
herein, shall be paid in a single lump sum within ninety (90) days following the
date of the Executive’s death to the Executive’s devisee, legatee, or other
designee, or if there is no such designee, to the Executive’s estate, provided
that such devisee, legatee, other designee or estate shall not have the right to
designate the payment date.
Article 7. Miscellaneous
     7.1 Employment Status. This Plan is not, and nothing herein shall be deemed
to create, an employment contract between the Executive and a Participating
Company. The Executive acknowledges that the rights of a Participating Company
remain wholly intact to change or reduce at any time and from time to time his
compensation, title, responsibilities, location, and all other aspects of the
employment relationship, or to discharge him prior to a Change in Control
(subject to Section 3.2).
     7.2 Entire Plan. This Plan contains the entire understanding of the
Participating Company and the Executive with respect to the subject matter
hereof. Notwithstanding anything to the contrary, if the Executive is entitled
to the payments provided for under this Plan in the event of the Executive’s
termination of employment and any other employment, retention, severance, or
similar agreement with a Participating Company or any Subsidiary to which the
Executive is a party or any severance pay plan or program of a Participating
Company or any Subsidiary in which the Executive is a participant (an “Other
Severance Arrangement”), the Executive will be entitled to severance benefits
under either this Plan or the Other Severance Arrangement, whichever provides
for greater benefits, but will not be entitled to benefits under both this Plan
and the Other Severance Arrangement.
     7.3 Adoption Procedure for a Participating Company.

  (a)   Any Subsidiary of the Company may become a Participating Company under
the Plan provided that by appropriate resolutions of the board of directors or
other governing body of such Subsidiary, such Subsidiary agrees to become a
Participating Company under the Plan and also agrees to be bound by any other
terms and conditions which may be required by the Board or the Committee,

19



--------------------------------------------------------------------------------



 



      provided that such terms and conditions are not inconsistent with the
purposes of the Plan.     (b)   A Participating Company may withdraw from
participation in the Plan, subject to approval by the Committee, by providing
written notice to the Committee that withdrawal has been approved by the board
of directors or other governing body of the Participating Company. The Committee
may at any time remove a Participating Company from participation in the Plan by
providing written notice to the Participating Company that it has approved
removal. The Committee will act in accordance with this Section 7.3 pursuant to
unanimous written consent or by majority vote at a meeting.

     7.4 Notices. All notices, requests, demands, and other communications
hereunder shall be sufficient if in writing and shall be deemed to have been
duly given if delivered by hand or if sent by registered or certified mail to
the Executive at the last address the Executive has filed in writing with the
Participating Company or, in the case of the Participating Company, at its
principal offices.
     7.5 Includable Compensation. Change in Control and General Severance
Benefits provided hereunder shall not be considered “includable compensation”
for purposes of determining the Executive’s benefits under any other plan or
program of a Participating Company unless otherwise provided by such other plan
or program.
     7.6 Tax Withholding. A Participating Company shall withhold from any
amounts payable under this Plan all federal, state, city, or other taxes as
legally required to be withheld.
     7.7 Internal Revenue Code Section 409A. To the extent applicable, it is
intended that this Plan comply with the provisions of Code Section 409A. This
Plan shall be administered in a manner consistent with this intent. References
to Code Section 409A shall include any proposed, temporary or final regulation,
or any other guidance, promulgated with respect to such section by the U.S.
Department of Treasury or the Internal Revenue Service. Each payment and each
provision of Severance Benefits pursuant to Article 3, and each provision of
reimbursements pursuant to Section 4.1 or Section 5.3, shall be considered a
separate payment and not one of a series of payments for purposes of Code
Section 409A.
     7.8 Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included. Further, the captions
of this Plan are not part of the provisions hereof and shall have no force and
effect.
     Notwithstanding any other provisions of this Plan to the contrary, a
Participating Company shall have no obligation to make any payment to the
Executive hereunder to the extent, but only to the extent, that such payment is
prohibited by the terms of any final order of a federal or state court or
regulatory agency of competent jurisdiction; provided, however, that such an
order shall not affect, impair, or invalidate any provision of this Plan not
expressly subject to such order.

20



--------------------------------------------------------------------------------



 



     7.9 Modification. Provisions of this Plan may be modified or waived by the
Company; provided, however, that during the period beginning on the date of the
Change in Control and ending on the second anniversary of such Change in
Control, no provision of this Plan may be modified or waived unless such
modification or waiver is agreed to in writing and signed by the affected
Executives then covered by the Plan and by a member of the Committee, as
applicable, or by the respective parties’ legal representatives or successors;
provided further that any modification or waiver occurring during the twelve
(12) months immediately prior to the Change in Control shall be deemed null and
void unless such modification or waiver is agreed to in writing and signed by
the affected Executives then covered by the Plan and by a member of the
Committee, as applicable, or by the respective parties’ legal representatives or
successors. Modifications or waivers agreed to in writing may affect only those
Executives who have signed such modification or waiver.
     7.10 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
     7.11 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of North Carolina shall be the controlling law in all matters
relating to this Plan, including the Non-Competition, Non-Disclosure of
Confidential Information and Commitment to Provide Assistance Agreement attached
hereto as Appendix B, without giving effect to principles of conflicts of laws.

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has executed this Plan on this ___ day of
_________, 2007.
     ATTEST:
     REYNOLDS AMERICAN INC.

              /s/ Lisa J. Caldwell       By:   Lisa Caldwell     Senior Vice
President — Human Resources

22